EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Byung Cheol Kwak on March 4, 2021.

Please amend the Specification and Claim 19:

Please replace the equation in paragraph [0058] of the Specification with the following (see Next Page):




















    PNG
    media_image1.png
    429
    844
    media_image1.png
    Greyscale

                      
    PNG
    media_image2.png
    675
    435
    media_image2.png
    Greyscale






Claim 19 has been amended to include a cleaner version of the above identified equation:

Claim 19   (Currently Amended)   The steering control method of claim 1, wherein the state equation is determined by an equation of:

    PNG
    media_image1.png
    429
    844
    media_image1.png
    Greyscale

                      
    PNG
    media_image2.png
    675
    435
    media_image2.png
    Greyscale

wherein q5 is the twisting displacement of the torsion bar, P10 is rack gear momentum, P2 is steering wheel momentum, and q13 is rack gear displacement, Jsw is the inertia of a steering wheel, Kt is rigidity of torsion bar, Bt is the damping constant of torsion bar damper, Tfric_c is column friction of a lower part of the torsion bar, Rp is the pinion radius, Mr is the weight of rack gear, Tin is a driver steering torque, Tfric_sw is a column friction of an upper portion of the torsion bar, and Frack is rack force.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY A. BUTLER whose telephone number is (313)446-6513.  The examiner can normally be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m. at (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Electronic Communications
Prior to initiating the first e-mail correspondence with any examiner, Applicant is responsible for filing a written statement with the USPTO in accordance with MPEP § 502.03 II. AJJ received e-mail messages including e-mail attachments shall be placed into this application's record.


/RODNEY A BUTLER/Primary Examiner, Art Unit 3667